DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim1 recites a  method of playing video contents that include language information comprising either or both of (a)  spoken voices in at least first and second languages, and (b) subtitles in at least the first and second languages, the spoken voices and subtitles being played together with images, the method comprising: removing spoken line-free sections from the video contents, the spoken line-free sections including images and no spoken lines: after removing the spoken line-free sections, dividing the remaining sections of the video contents into a plurality of divided scenes, each of the divided scenes including one or two consecutive displays of subtitles, the method allowing a user to select a plurality of selected scenes of the divided scenes; and playing each of the plurality of selected scenes, the playing of each of the plurality of selected scenes comprising:
(i)    by-playing each of the plurality of selected scenes a first predetermined number of times, in a first one of the first and second languages selected beforehand by the user together with the images, the first predetermined number of times being selected by the user; and
(ii)    then by-playing each of the plurality of selected scenes a second predetermined number of times, in second one of the first and second languages together with the images, the second predetermined number of times being selected by the user.

Claim13 recites a non-transitory storage medium that stores a program configured to control a computer so as to: remove spoken line-free sections of video contents from the video contents, the spoken line-free sections including images and no spoken lines, the video contents including language information comprising either or both of (a) voices in at least first and second languages and (b) subtitles in at least first and second languages such that the spoken voices and the subtitles are played together with images, after removing the spoken line-free sections, cut the remaining sections of the video contents,  into a plurality of cut scenes each corresponding to one display or two consecutive displays of subtitles, and store the plurality of cut scenes as data structures, wherein the program allows a user to select a plurality of selected scenes of the plurality of cut scenes; import the data structures; and play each of the plurality of selected scenes, the playing of each of the plurality of selected scenes comprising:
(i)    playing each of the plurality of selected scenes a first predetermined number of times in a first one of the first and second languages selected beforehand by the user together with the images, the first predetermined number of times being selected by the user; and

(ii)    then playing each of the plurality of selected scenes a second predetermined number of times in a second one of the first and second languages together with the images, the second predetermined number of times being selected by the user.

Claim14 recites a non-transitory storage medium that stores a program configured to control a computer so as to: sequentially import data of video contents including language information comprising either or both of (a) voices in at least first and second languages, and (b) subtitles in at least the first and second languages such that the voices and the subtitles are played together with images, while not importing any spoken line-free sections that include images and no spoken lines; cut, while importing the video contents, imported portions of the video contents into a plurality of scenes each corresponding to one display or two consecutive displays of subtitles, wherein the program allows a user to select a plurality of selected scenes of the cut scenes; and play, while importing the video contents, each of the plurality of selected scenes, the playing of each of the plurality of selected scenes comprising:
(i)    playing each of the plurality of selected scenes a first predetermined number of times in a first one of the first and second languages selected beforehand by the user- together with the images, the first predetermined number of times being selected by the user: and
(ii)    then playing each of the plurality of selected scenes a second predetermined 
number of times in a second one of the first and second languages together with the images, the second predetermined number of times being selected by the user.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484